ON REHEARING.
Where the record in a suit for rescission of a conveyance of realty does not warrant a recognition of a claim for rents, the parties will be left to a separate action, notwithstanding the rule of equity practice to adjudicate all questions fairly presented.
Per Curiam.
The record presented does not warrant us in recognizing the claim made for rents by ordering an accounting. As at present advised, we have concluded to deny the rehearing, and leave the parties to a separate action in connection with any rights they may claim to have that are not fully adjudicated. Nor do we consider that, under the peculiar facts of this case, such con cl n sion in any way conflicts with the recognized practice in equity of fully adjudicating all questions fairly involved and presented. The rehearing is denied.

Rehearing denied.